Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: By reducing defendant’s full-time position as industrial arts teacher to a part-time position, the Board effectively abolished the full-time position and created a new part-time position.
Petitioner, who is the only person teaching industrial arts, *902contends that he holds tenure as a general secondary teacher and that another teacher in that tenure area less senior to him should be reduced to part-time employment. We conclude, however, that petitioner received tenure not as a general secondary teacher but in the special subject area of "Industrial Arts” (see, 8 NYCRR 30.8). Although defendant was appointed before August 1, 1975, the effective date of 8 NYCRR part 30, the Board of Education has shown that the classification of industrial arts teacher "was traditionally treated as a separate and distinct tenure area by the board and that persons hired for the position [including petitioner] were 'sufficiently alerted to the fact that in * * * taking on the duties of [the classification] they were entering an entirely independent tenure area’ ” (Waiters v Board of Educ., 46 NY2d 885, 887, quoting Steele v Board of Educ., 40 NY2d 456, 463). (Appeal from judgment of Supreme Court, Chautauqua County, Ricotta, J.—art 78.) Present—Dillon, P. J., Callahan, Boomer, Green and Balio, JJ.